In a proceeding under section 330 of the Election Law (1) to invalidate the petition designating the respondent Robert J. Flynn as a candidate of the Liberal party in the primary election for the office of Representative in Congress for the Second Congressional District; and (2) for other relief, the petitioners appeal from an order of the Supreme Court, Suffolk County, dated August 27, 1962, which dismissed the petition after a hearing. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.